Opinión concurrente y disidente
del Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 26 de mayo de 1978
Coincido con el dictamen del Tribunal sobre responsabili-dad y reduciendo a sus grados de razonabilidad las cuantías relacionadas con los daños físicos y mentales de los recla-mantes. Disiento respecto a que deja intacta la suma de $2,000.00 adjudicada por la sala sentenciadora en concepto de pérdida de ingresos, impugnada ante nos, por el funda-mento de que la prueba demostró que el recurrido Negrón Morales no rindió planillas de contribución sobre ingresos, aun cuando estaba obligado hacerlo por haber alegado un ingreso neto diario de $30.00 como conductor de taxis, i1)
Nos confrontamos con un mal de fondo en nuestro país producto de unas actitudes ciudadanas indebidas que cons-tantemente burlan el principio de. equidad subyacente en nuestro sistema de justicia de que todos los derechos están equilibrados por deberes; ante los tribunales se acude con las manos limpias. Recordamos la frase célebre de Lammennais, “el derecho y el deber son como dos palmeras que no dan fruto sino crecen la una al lado de la otra.” Es inconcebible que sin sanción ni consecuencia jurídica alguna se invoque ante la majestuosidad de la ley un derecho a resarcimiento, y por otro lado se vulnere y niegue eficacia al deber correla-tivo de rendir planilla de contribución sobre ingresos. Frente *381a este hecho, la sola declaración del demandante Negrón Morales sobre sus alegados ingresos, sin apoyo en otra prueba testifical ni documental, hacen su testimonio uno indigno de crédito alguno e insuficiente para sostener dicha partida.
Respetuosamente someto a la lógica y sentido común de todos que sobre este extremo, la decisión de hoy constituye un vivo ejemplo de paternalismo judicial — que aunque bien in-tencionado — resulta equivocado.
—O—

O La See. 58 de la Ley de Contribuciones sobre Ingresos de 1954— Núm. 91 de 29 de junio de 1954 según enmendada — impone a toda persona casada con ingresos mayores a $2,000.00 la obligación de rendir. (13 L.P.R.A. see. 3058.) Este deber es irrespectivo de que en última instancia el contribuyente no venga obligado a pagar contribución alguna, por razón de otros factores.